Citation Nr: 1228205	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In January 2007, the Board remanded the appeal for additional evidentiary development.  The matter was remanded a second time for compliance with the Board's directives in November 2009.  In November 2010, a remand was again required to ensure that the development undertaken in response to the Board's directives was adequate.  Most recently, in March 2012, the Board remanded the matter yet again to obtain an adequate cardiovascular examination and report.

The Veteran testified at a November 2006 personal hearing held at the RO before the undersigned Veterans Law Judge.  In February 2012 he again appeared at a hearing before the undersigned via videoconference from the RO.  Transcripts of both hearings are associated with the claims file.

The November 2009 Board decision also granted service connection for a pulmonary condition, claimed as asbestosis.  That was a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board on that issue.  The Veteran initiated an appeal of the RO decision implementing that grant, with respect to the assigned effective date.  In a December 2011 decision, the RO granted an earlier effective date consistent with the Veteran's disagreement; this was a full grant of the benefit sought on appeal, and no appellate issue remains with respect to that disability.


FINDING OF FACT

1.  There is no currently diagnosed chronic acquired heart disease or disability.  

2.  An innocent heart murmur pre-existed service and was not aggravated therein.



CONCLUSION OF LAW

The criteria for service connection of a heart condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2003, March 2006, and February 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006 and February 2007 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations have been afforded the Veteran; VA has taken steps to ensure that the April 2010 cardiology examination complied with the spirit of the Board's remand requirements, as did an April 2012 VA examination.   38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Both cardiology reviewers made all required clinical findings, offered requested opinions, and provided appropriate rationale in support those opinions.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that on April 1952 examination for enlistment, a grade II pulmonic-systolic murmur was noted.  This was not disabling.  The examination was repeated in May 1952, at his actual entry into service; a "soft blowing pulmonic murmur increased with exercise" was noted.  The cardiac clinic also described it as a systolic murmur.  No other heart disease was identified at entry.  Over the course of service, the Veteran was treated in December 1953 for an acute cold and a suspicion of rheumatic fever.  He complained of intermittent periods of weakness and giddiness, with palpitations, for several months.  The Veteran had tachycardia, or rapid heartbeat.  The tachycardia resolved overnight, and the pre-existing murmur remained.  Doctors suspected a bout of paroxysmal tachycardia, but no EKG was available.  The Veteran was examined for discharge in March 1956.  A "high pitched blowing systolic murmur" was noted, and the Veteran was referred for further examination.  The doctor noted a grade I-II systolic murmur, which was increased with exercise.  His impression was a functional heart murmur.  Further, he stated that there was "no need for further work-up prior to discharge.  There has been no change from the description of the [murmur] in 1952 on enlistment."

No private or VA treatment records prior to 2004 are of record.  VA did request private treatment records as identified by the Veteran, but the doctor stated that he did not have any records for the Veteran.  No private doctor has registered a diagnosis of any heart disease; the Veteran confirmed at his November 2006 hearing that other than the murmur, he had no cardiac diagnoses at that time.  He has been treated for prostate cancer, a stroke, and respiratory problems.

Since 2006, VA treatment records reflect no diagnosis of any heart condition other than the murmur.  The Veteran is hypertensive; he was diagnosed in May 2005, and began taking medication in 2006.

A VA examination was provided in September 2009; the claims file was reviewed in conjunction with the examination.  The Veteran complained of chest pain at bedtime, unassociated with exertion.  A grade II systolic murmur was detected.  Objective testing was essentially normal.  A heart murmur was diagnosed, and the examiner opined this was most likely the same murmur detected in service.  It was not likely aggravated by service.

In April 2010, a highly qualified VA cardiologist reviewed the claims file, to include the VA examination, and he stated that the Veteran's stress tests and EKG were "virtually normal."  He described the heart murmur as "innocent."  There was no current abnormality of the heart.  The functional murmur was merely the normal sound of the blood traveling through the valves.  There was no current disease, and the in-service treatment for tachycardia did not result in any condition.  The heart murmur detected at entry was not worsened by service.

The Board expressed concern over this April 2010 medical opinions.  It was not clear if there were additional records available but not associated with the claims files, or if the stated opinions were interpretations or restatements of the cardiologist's findings, or direct quotations.  The Veteran objected to the lack of actual physical examination.

A new VA cardiology examination was therefore conducted in April 2012.  The examiner reviewed the claims file.  He noted a history of hypertension.  An EKG showed normal left ventricular systolic function, though cardiac hypertrophy was reported.  A stress test was initiated, but was abandoned for non-cardiac reasons.  No history of any heart condition or findings was indicated.  A heart murmur, reflected as premature ventricular contraction, was noted.  The murmur was grade I.  The examiner listed a heart murmur and hypertensive heart disease as current diagnoses, and opined that there was no evidence of any clinically significant cardiac abnormality. 

The medical and lay evidence is unanimous in establishing that there is no current acquired cardiac condition.  The Veteran has not been diagnosed with any heart disease, nor does he allege such.  Service connection cannot be granted in the absence of a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

He alleges instead that his pre-existing heart murmur was aggravated by service.  This allegation fails on two counts.  First, there is no evidence that the murmur was in fact aggravated.  Service doctors specified that the murmur was unchanged over service; they were in the best position to evaluate the condition.  Moreover, current examiners and reviewers uniformly state that the murmur was unchanged over service.  The Veteran and his representative raise a question over the terminology used to describe the murmur at entry (soft) and discharge (high pitched) as evidence of worsening, but as lay people, they are not competent to interpret the medical terminology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Second, even if the murmur did worsen during service, it still has not resulted in any disability.  There is no condition or disease of the heart as a result.  There is no showing of any functional impairment as a result of the murmur.  Doctors specify that there is no disability associated with the murmur.  Again, service connection cannot be granted in the absence of a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a heart condition is not warranted.


ORDER

Service connection for a heart condition is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


